Case 2:20-cv-06827-JFW-MRW Document 14 Filed 09/24/20 Page 1 of 4 Page ID #:56




   1 THOMPSON COBURN LLP
     HELEN B. KIM, CSB 138209
   2 hkim@thompsoncoburn.com
     LAUREN CHEE, CSB 317617
   3 lchee@thompsoncoburn.com
     2029 Century Park East, 19th Floor
   4 Los Angeles, California 90067
     Tel: 310.282.2500 / Fax: 310.282.2501
   5
     Attorneys for Defendant
   6 CHARTER COMMUNICATIONS, INC.
   7
   8
   9                       UNITED STATES DISTRICT COURT
  10              FOR THE CENTRAL DISTRICT OF CALIFORNIA
  11                               WESTERN DIVISION
  12
  13 STACY JONES,                               CASE NO. 2:20-cv-06827-JFW-MRW
  14
                  Plaintiff,                    Assigned to the Honorable John F. Walter
  15
  16 v.                                         STIPULATION TO STAY ACTION
                                                AND TO SUBMIT THIS DISPUTE TO
  17 CHARTER COMMUNICATIONS,                    BINDING ARBITRATION

  18 INC.,                                      [[Proposed] Order lodged concurrently
                                                herewith]
  19              Defendant.
                                                Complaint served: August 6, 2020
  20                                            Trial Date: None Set
  21
  22
  23
  24
  25
  26
  27
  28

                                               1
          STIPULATION TO STAY ACTION AND TO SUBMIT THIS DISPUTE TO BINDING ARBITRATION
Case 2:20-cv-06827-JFW-MRW Document 14 Filed 09/24/20 Page 2 of 4 Page ID #:57




   1         This Stipulation is entered by and between plaintiff Stacy Jones (“Plaintiff”)
   2 and defendant Charter Communications, Inc. (“Charter,” and together with Plaintiff,
   3 the “Parties”), by and through their respective undersigned counsel, and is based upon
   4 the following facts:
   5         1.     On July 30, 2020, Plaintiff filed her Complaint in the United States
   6 District Court for the Central District of California;
   7         2.     Plaintiff served Charter with her Complaint on August 6, 2020;
   8         3.     Pursuant to this Court’s prior order (Dkt. 12), Charter’s deadline to
   9 answer, move, or otherwise respond to the Complaint is currently set for September
  10 25, 2020;
  11         4.     After some preliminary discussions, Charter’s counsel sent Plaintiff’s
  12 counsel an email on September 17, 2020 explaining the background of Plaintiff’s
  13 account with Charter and provided the Residential Services Agreement (“RSA”)
  14 associated with Plaintiff’s account that includes an arbitration provision
  15 encompassing all claims and disputes “arising out of or relating to these General
  16 Terms, the Services, the Equipment, or marketing of the Services Subscriber has
  17 received from Spectrum.”;
  18         5.     The parties continued to meet and confer on this issue via additional
  19 correspondence through September 22, 2020. Charter’s counsel provided Plaintiff’s
  20 counsel with company records indicating that Plaintiff had agreed to the terms and
  21 conditions of the RSA, that she is bound to arbitrate her claims at issue, and that she
  22 did not opt-out of the arbitration clause under the RSA;
  23         6.     On September 22, 2020, Plaintiff’s counsel agreed to stipulate to the
  24 arbitration of this dispute. The parties jointly submit that Plaintiff’s claims in this
  25 action are subject to arbitration; and
  26         7.     The parties stipulate to staying this action pursuant to 9 U.S.C. § 3
  27 pending the resolution of the arbitration proceedings, which pursuant to the RSA,
  28 will be held before the American Arbitration Association (“AAA”)

                                                  2
           STIPULATION TO STAY ACTION AND TO SUBMIT THIS DISPUTE TO BINDING ARBITRATION
Case 2:20-cv-06827-JFW-MRW Document 14 Filed 09/24/20 Page 3 of 4 Page ID #:58




   1         ACCORDINGLY, IT IS HEREBY STIPULATED, by and between Plaintiff
   2 Stacy Jones and Defendant Charter Communications, Inc., that Plaintiff shall arbitrate
   3 all claims against Charter before the AAA pursuant to the terms of their written
   4 agreement, and this action is stayed pending the resolution of the arbitration
   5 proceedings.
   6
   7 DATED: September 23, 2020             Respectfully Submitted,
   8                                       THOMPSON COBURN LLP
   9
  10
                                           By:         /s/ Helen B. Kim
  11                                             HELEN B. KIM
                                                 LAUREN CHEE
  12
                                                 Attorneys for Defendant CHARTER
  13                                             COMMUNICATIONS, INC.
  14
  15
       DATED: September 22, 2020           WAJDA LAW GROUP, APC
  16
  17
  18                                       By:         /s/Nicholas M. Wajda
  19                                             NICHOLAS M. WAJDA
                                                 Attorneys for Plaintiff STACY JONES
  20
  21 **Pursuant to Local Rule 5-4.3.4(a)(2), I, Helen B. Kim, the filer of this document,
     attest that all other signatories listed, and on whose behalf the filing is submitted,
  22 concur in the filing’s content and have authorized the filing.
  23
  24
  25
  26
  27
  28

                                                  3
           STIPULATION TO STAY ACTION AND TO SUBMIT THIS DISPUTE TO BINDING ARBITRATION
Case 2:20-cv-06827-JFW-MRW Document 14 Filed 09/24/20 Page 4 of 4 Page ID #:59




   1                               PROOF OF SERVICE
   2                    Stacy Jones v. Charter Communications, Inc.
                                  Case No. 2:20-cv-06827
   3
       STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
   4
            At the time of service, I was over 18 years of age and not a party to this
   5 action. I am employed in the County of Los Angeles, State of California. My
     business address is 2029 Century Park East, Suite 1900, Los Angeles, CA 90067.
   6
            On September 24, 2020, I served true copies of the following document(s)
   7 described as STIPULATION TO STAY ACTION AND TO SUBMIT THIS
     DISPUTE TO BINDING ARBITRATION on the interested parties in this action
   8 as follows:
   9 Wajda Law Group, APC                          Attorneys for Plaintiff
     Nicholas M. Wajda                             STACY JONES
  10 6167 Bristol Parkway, Ste. 200
     Culver City, CA 90230
  11 P: (310) 997-0471
     nick@wajdalawgroup.com
  12
            BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
  13 the document(s) with the Clerk of the Court by using the CM/ECF system.
     Participants in the case who are registered CM/ECF users will be served by the
  14 CM/ECF system. Participants in the case who are not registered CM/ECF users will
     be served by mail or by other means permitted by the court rules.
  15
            I declare under penalty of perjury under the laws of the United States of
  16 America that the foregoing is true and correct and that I am employed in the office
     of a member of the bar of this Court at whose direction the service was made.
  17
            Executed on September 24, 2020, at Los Angeles, California.
  18
  19
                                                      /s/ Deborah G. Clow
  20                                            Deborah G. Clow
  21
  22
  23
  24
  25
  26
  27
  28
                                                1
       PROOF OF SERVICE OF STIPULATION TO STAY ACTION AND TO SUBMIT THIS DISPUTE TO BINDING
                                           ARBITRATION
